Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Kim L. Hargett, Sr., appeals the district court’s order dismissing his civil action without prejudice for lack of subject matter jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hargett’s informal brief does not challenge the basis for the district court’s disposition, Hargett has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED